In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-19-00311-CV


                             THE STATE OF TEXAS, APPELLANT

                                                   V.

                        CHAPMAN CHILDREN’S TRUST I, APPELLEE

                          On Appeal from the County Court at Law No. 1
                                       Potter County, Texas
                   Trial Court No. 81,106-1, Honorable Walt Weaver, Presiding

                                           March 16, 2021

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER, and DOSS, JJ.

        The State of Texas appeals from an order granting a third motion by Chapman

Children’s Trust I to clarify and enforce the 2000 agreed judgment entered in a

condemnation proceeding.1 Finding the trial court exceeded its authority in rendering the

order, we vacate it and dismiss the appeal.




        1The Trust’s efforts to clarify and enforce the agreed judgment have been before this Court twice.
State v. Chapman Children’s Trust I, No. 07-09-00222-CV, 2010 Tex. App. LEXIS 1814 (Tex. App.—
Amarillo Mar. 12, 2010, no pet.) (mem. op.); State v. Chapman Children’s Trust I, No. 07-08-0050-CV, 2008
Tex. App. LEXIS 7556 (Tex. App.—Amarillo Oct. 8, 2008, no pet.) (mem. op.).
       Background

       On November 16, 2000, the trial court signed an agreed judgment in a

condemnation proceeding brought by the State against the Trust. Through the agreed

judgment, the State acquired land for construction of a portion of Loop Highway 335

surrounding Amarillo. The decree also specified the compensation to be paid by and the

respective obligations of the litigants. Among other things, it provided the following:

       [The Trust] will give all necessary right-of-way for one way frontage roads,
       turnaround under the BNSF Railway Bridge and future Coulter Street
       interchange with Loop Highway 335, each to be built by TxDOT, at [the
       State’s] costs, in the area agreed to by George Chapman and TxDOT as
       needed.

       Through the Trust’s most recent motion to clarify and enforce the agreed judgment,

it sought, among other things, the installation of an overpass and its immediate

construction. A hearing on the motion was held in July 2019. At it, the Trust presented

evidence purportedly illustrating that immediate construction of the items encompassed

within the aforementioned paragraph was “needed.”           They also argued that such

construction (and the language of the agreed judgment) necessarily included installation

of an overpass. Thereafter, the trial court agreed and ordered the Texas Department of

Transportation “to comply with the terms of the Agreed Judgment by immediately

undertaking the construction of the overpass and the turnarounds and the one-way

frontage roads at the Coulter Street interchange with Loop Highway 335, and to complete

such construction within 36 months from the date of this Order.”

       Disposition

       On appeal, the State asserts that the post-judgment enforcement order is

inconsistent with the agreed judgment and constitutes a material change to it. We agree.



                                             2
        As we held in our first iteration of “Trust versus State,” orders enforcing a judgment

over which a trial court’s plenary jurisdiction has lapsed must neither be inconsistent with

the original judgment nor constitute a material change to it. Chapman Children’s Trust I,

2008 Tex. App. LEXIS 7556, at *5. Nor can they add obligations to those previously

imposed by the decree. Id. And, just as we recognized earlier, “[n]othing in the 2000

agreed judgment requires construction of contemplated highway improvements in

connection with construction of Coulter Street,” which “contemplated highway

improvements” included the installation of an overpass.2 Id. at *6. Nor did the 2000

decree impose a duty upon the State to complete construction efforts by a time certain.

So, like the order addressed in the earlier iteration of “Trust v. State,” the order at bar

“exceeded the extent of the court’s power to enforce its existing orders[] and is void.” Id.

at *6–7.

        We vacate the trial court’s “Order on Third Motion to Clarify and Enforce Judgment”

and dismiss the appeal.



                                                                     Per Curiam




         2 The passage from the agreed judgment in play here was the same one in play in Chapman

Children’s Trust I, 2008 Tex. App. LEXIS 7556, at *1. Again, that passage stated that: “[The Trust] will give
all necessary right-of-way for one way frontage roads, turnaround under the BNSF Railway Bridge and
future Coulter Street interchange with Loop Highway 335, each to be built by TxDOT, at [the State’s] costs,
in the area agreed to by George Chapman and TxDOT as needed.”
                                                     3